 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaldor Electric Company and General Drivers andHelpers Local Union No. 373, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Petitioner.Case 26-RC-5972September 28, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS PENELLO, MURPHY, ANI) TRUESDAI.EPursuant to a Stipulation for Certification UponConsent Election, a secret-ballot election was con-ducted in the stipulated unit described below. Thetally of ballots furnished the parties showed that, ofapproximately 1,138 eligible voters, 1,083 cast validballots, of which 511 were for the Petitioner and 572were against. There were 15 challenged ballots, andthe challenges were not sufficient in number to affectthe results of the election. Thereafter, the Petitionerfiled timely objections to conduct affecting the resultsof the election. In accordance with the National La-bor Relations Board Rules and Regulations, the Re-gional Director conducted an investigation and, onJuly 6, 1979,' issued and served on the parties hisReport on Objections, recommending that one of thePetitioner's objections be sustained and the electionheld on May 18 be set aside, and that a direction ofsecond election issue. Thereafter, the Employer filedtimely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The parties stipulated and we find that the fol-lowing employees constitute an appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees,warehouse and foundry employees employed byAll dates, unless otherwise noted, are in 1979.the Employer at its Zero and Wheeler AvenuePlant in Fort Smith, Arkansas, excluding all of-fice clerical employees, professional and techni-cal employees, watchmen, guards and supervi-sors as defined in the Act.5. The Petitioner raised 17 objections to the elec-tion. It withdrew 10 of' them, and we adopt the Re-gional Director's recommendation that their with-drawal be approved. Seven of the objections,including Objection I at issue here, described inci-dents which have been alleged as 8(a)(1) violationsand included by amendment in the complaint andnotice of hearing in Case 26-CA--7796.2Accordingly,the Regional Director's report dealt with only oneaspect of Objection 1, which alleged that the Em-ployer had maintained an invalid no-solicitation/no-distribution rule during the critical preelection period.The Regional Director's investigation revealed thatthe Employer's handbook "You and Baldor" con-tained, as alleged, invalid no-solicitation/no-distribu-tion rules. Thus, Rule 6 under "General Plant Rules"3reads as follows:6. Soliciting of or by employees for the sale ofany item or the collection of funds is not permit-ted without the authorization of the plant man-ager. No literature or printed matter may beposted or circulated without authorization.The same handbook, under "For Your Informa-tion," contained two other rules, infractions of whichwere not subject to the Employer's disciplinary proce-dure:NO DISTRIBUTIONBecause a clean plant is necessary for proper op-eration and in the interst of good housekeeping,there will be no distribution of any type of litera-ture or written material in working areas of theplant, except for such material distributed bymanagement necessary for management func-tions.NO SOLICITATIONSThere will be no solicitations for membership orfunds for any organization in the working areasof the plant without plant manager approval.The "General Plant Rules," as well as the rules enti-tled "For Your Information," were promulgated anddistributed to employees about 1-1/2 years ago, and2 The original complaint issued on June 8. pursuant to a charge which wasfiled on Ma 3.3 Employees were subject to discipline for violating the "General PlantRules." and could be discharged for repeat violations.245 NLRB No. 56614 BALDOR ELECTRIC COMPANYeach employee is provided a copy of the handbook.Every new employee also receives a copy of the hand-book. In addition, the Regional Director found thatthe Employer's plant manager admitted in an affida-vit that the Employer had enforced the invalid rulesagainst employees on at least one occasion early inMarch. Except for this one incident, however, theEmployer contended that employees were permittedto solicit on nonworking time and to distribute innonwork areas.The Regional Director concluded, and we agreewith him, that the Employer's no-solicitation and no-distribution rules are invalid. Rule 6 prohibits all so-licitation and distribution unless approved by man-agement, while the "For Your Information" rules un-lawfully restrict solicitation during nonworking time.4Finally, the Regional Director found, and we agree,that the existence of the invalid rules, coupled withthe Employer's enforcement of the rule only a fewweeks before the election, created a coercive atmo-sphere which interfered with the employees' freechoice in the election.The Employer, however, argues that throughoutthe critical period employees freely distributed litera-ture and solicited support for the Petitioner and that,therefore, the invalid rules had no effect on the elec-tion. The Employer states that after it stopped solici-tation for the Union in March, it spoke to its attor-ney, who informed the Employer of the law regardingdistribution and solicitation. The Employer assertsthat such activity was permitted thereafter. This de-fense is contained in affidavits, and the Employer re-quests a hearing to prove these facts.The Regional Director rejected this defense on thegrounds that, under Board law, the Employer mustshow that it informed the employees generally that itno longer had an invalid no-solicitation/no-distribu-tion rule, and that henceforth it would only enforce avalid rule. The Regional Director found that, accept-ing the truth of the affidavits, the Employer had notshown a comprehensive repudiation of the invalidrules. Therefore, he found, no hearing was required,and the objection should be sustained. We agree withthe Regional Director. Where, as here, the Employer'Thus, even if., as the Employer contends, Rule 6 was not intended toapply to solicitation and distnbution for union purposes, the second "Nosolicitation" rule-which clearly applies to such activities-is invalid.has invalid no-solicitation/no-distribution ruleswhich have been published and distributed to all em-ployees and thereafter enforced by the Employeragainst some employees, it is necessary, in order toassure a free election, that the Employer generallyrepudiate the rule to all employees. Here, the employ-ees were never informed in a comprehensive fashionof their right to distribute literature in nonwork areas,or to solicit support for the Petitioner on nonworkingtime. As the Regional Director concluded:[Elmployees were never informed, by meanswhich would have had a comprehensive effect,that the no-solicitation/no-distribution rules hadbeen modified or rescinded .... [Therefore,] em-ployees, in order to exercise their legitimaterights during the critical period, would have hadto do so in contravention of rules which had re-cently been enforced and might again be en-forced at any time the Employer chose. Puttingemployees in such jeopardy deters them from ex-ercising their legitimate rights to solicit and dis-tribute literature on behalf of the Union.A second election is therefore required.5Accordingly, the Board has considered the Peti-tioner's objection, the Regional Director's report, andthe Employer's exceptions, and, for the reasons statedabove, adopts the Regional Director's findings, con-clusions, and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts the recommendation of the Re-gional Director that the election held on May 18,1979, be set aside and hereby orders that the electionconducted on May 18, 1979, be, and it hereby is, setaside and that Case 26-RC-5972 be, and it hereby is,remanded to the Regional Director for Region 26 forthe purpose of conducting a new election at such timeas he deems that circumstances permit the free choiceof a bargaining representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]Ragu Foods, Inc.. 217 NLRB 1109 (1975); and see The Dezurik DivisionGeneral Signal Corporation, 234 NLRB 914 (1978).615